
	

113 HR 4183 IH: Empowering States’ Rights To Protect Consumers Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4183
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Tierney introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to empower the States to set the maximum annual percentage rates
			 applicable to consumer credit transactions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Empowering States’ Rights To Protect Consumers Act of 2014.
		2.Limits on annual percentage ratesChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the
			 following:
			
				140B.Limits on Annual Percentage RatesNotwithstanding any other provision of law, the annual percentage rate applicable to any consumer
			 credit transaction (other than a residential mortgage transaction),
			 including any fees associated with such a transaction, may not exceed the
			 maximum rate permitted by the laws of the State in which the consumer
			 resides..
		
